In an action to recover damages for personal injuries, etc., the defendant Carmine’s Bakery, Inc., appeals from an order of the Supreme Court, Orange County (Owen, J.), dated August 1, 2001, which granted the plaintiffs’ motion for leave to enter a judgment against it upon its default in appearing, and denied its cross motion to vacate its default and compel the plaintiffs to accept its late answer.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the plaintiffs’ motion for leave to enter a judgment upon the appellant’s default, and denying the appellant’s cross motion to compel them to accept its late answer, given its failure to demonstrate a reasonable excuse for its default in answering (see Hazen v Bottiglieri, 286 AD2d 708; Miles v Blue Label Trucking, 232 AD2d 382; Martyn v Jones, 166 AD2d 508; Peters v Pickard, 143 AD2d 81). Santucci, J.P., Friedmann, H. Miller and Schmidt, JJ., concur.